In The
               Court of Appeals
 Sixth Appellate District of Texas at Texarkana


                    No. 06-18-00060-CV



              MARK SCHOMBURG, Appellant

                             V.

GERMANIA INSURANCE AND KAKER AGENCY, LLP, Appellees



           On Appeal from the 271st District Court
                    Wise County, Texas
               Trial Court No. CV18-03-244




        Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION
        Mark Schomburg filed a timely notice of appeal on June 28, 2018, of this case arising from

Wise County, Texas. 1 The clerk’s record was filed July 30, 2018, and the reporter’s record was

filed on August 3, 2018. The original deadline for Schomburg’s appellate brief was September

4, 2018. When neither a brief nor a motion to extend time for filing same was received by

September 4, 2018, this Court advised Schomburg by letter dated September 20, 2018, that the

brief was late. We further extended the deadline for filing the brief to October 5, 2018. We warned

Schomburg that failure to file the brief by October 5, 2018, would subject this appeal to dismissal

for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).

        We have received no responsive communication from Schomburg and have not received

his appellate brief. Having not received any response to this Court’s letter of September 20, 2018,

Schomburg’s appeal is ripe for dismissal for want of prosecution. Consequently, pursuant to Rules

38.8 and 42.3 of the Texas Rules of Appellate Procedure, we dismiss this appeal for want of

prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).



                                                    Josh R. Morriss, III
                                                    Chief Justice

Date Submitted:           November 8, 2018
Date Decided:             November 9, 2018



1
 Originally appealed to the Second Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are unaware
of any conflict between precedent of the Second Court of Appeals and that of this Court on any relevant issue. See
TEX. R. APP. P. 41.3.


                                                        2